Title: To John Adams from Tench Coxe, November 1793
From: Coxe, Tench
To: Adams, John



Sir
Oct. – Nov. 1793

I have the honor to inform you that I have been engaged thro this week in attempts to provide for you an house fit for the reception of your family but have not yet succeeded. Genl. Knox is also payeing attention to the matter & we shall certainly accommodate you, if in our power. He is of opinion that it will not be proper to refuse £300 per annum for Mrs. Keppelis house at the corner of Arch & second fourth streets, should it be obtainable at that price. Tomorrow she is to inform me—Mr. Hamilton gives £.250 for a single house of about 26 or 27 feet front in Market street opposite the Presidents—Mr. Delaforest often a fruitless trail of a week has bought a new house for £1560—
I hereby write, Sir, to inform you of the present train of things, and assuring you of my unremitted Attention to your instructions, I have the honor to be with the highest respect, / Sir, your most obdt. / & most hum. Servant

Tench Coxe